Title: From Thomas Jefferson to James Brown, 14 January 1798
From: Jefferson, Thomas
To: Brown, James


          
            Dear Sir
            Philadelphia Jan. 14. 1798.
          
          Having to remit to mr Higginbottom on account of Rives & co. at Milton 217.64 D I have his advice that I cannot do it more properly (as paiment is to be made in Richmond) than by placing it in your hands. I therefore take the liberty of inclosing you an order on George Jefferson & co. of Richmond for 217.64 D as abovementioned, which be pleased to recieve on account of the concern of Rives & co. at Milton.
          We have nothing new here to communicate to you, except the state  of extraordinary suspense in which we are till we hear from our envoys at Paris. how their mission will terminate is as yet difficult to conjecture. I am with great esteem Dear Sir
          Your friend & servt.
          
            Th: Jefferson
          
        